The opinion of the Court was delivered at April term 1823, at Taunton.

Per Curiam.

What is the proper construction of the condition of the bond ? We think it was not intended to secure any thing moi e than that part of the proceeds of the sale of the *238real estate, which was to be put out at interest. It was without doubt supposed, that the administration bond would cover all sums'which might come into the hands of an administrator, whether the proceeds of real or personal property, if wanted for the payment of debts, but that it would not cover the sum which might be in his hands over and above what might be thus wanted; and, therefore, security was required for the proper disposition of this surplus. At any rate, the non-payment of a debt, or what shall be ordered to be paid in a decree of distribution, does not come within the letter of the condition. This intention is manifest from the consideration, that in the section of the statute which precedes that in which bond is required, authority is given to executors and administrators, upon license, to sell the whole or any part of the real estate, if necessary to pay debts, without any bond or security. The second section is merely to authorize the sale of more than is necessary, lest a partial sale should prejudice the rest, and it is for this only that a bond is required.1

Replication adjudged bad.


 See Fay v. Valentine, 8 Pick. 526; Hasty v. Johnson, 3 Greenl. 282; Nelson v Jaques, 1 Greenl. 139.